DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2001-205733 A, “Saito”). It is noted that the disclosure of Saito is based off a machine translation of the reference included with the Office action mailed 21 July 2021.
With respect to claims 1-2, Saito discloses a decorative sheet ([0006]) comprising one or more thermoplastic resin layers on at least one surface of an aluminum foil layer ([0007]). The one or more thermoplastic resin layers are made from non-halogen resin such as a polyolefin resin or a polyester resin ([0028-0029]); thus, the one or more thermoplastic resin layers correspond to the plurality of layers containing a non-halogen-based thermoplastic resin. The one or more thermoplastic resin layers includes the presently claimed synthetic resin backer layer. While there is no explicit disclosure regarding the thermal conductivity of the aluminum foil, given that Saito discloses an identical metal layer, i.e. aluminum foil, as that of the present invention, then it would necessarily inherently have a thermal conductivity of 10 W/(m·K). Thus, the aluminum foil and the one or more thermoplastic resin layers correspond to the decorative sheet presently claimed. Saito further discloses the thickness of the thermoplastic resin layers, i.e. the plurality of non-halogen-based thermoplastic resin layers, is from 5 to 500 µm ([0027]), and thus, for example, a plurality of 2 layers having thicknesses each of 162 µm overlaps with that presently claimed as the layers would have a total thickness of 324 µm, which falls within the claimed range. Saito additionally discloses the thickness of the aluminum foil is from 8 to 200 µm ([0025]), which overlaps with that presently claimed; thus, Saito’s thicknesses satisfy the equation (I) presently claimed when the thickness of the aluminum foil is 20 µm and the thickness of the 2 thermoplastic resin layers each is 162 µm (a total thickness of 324 µm). Saito discloses the article is bonded to a substrate ([0052]), i.e. is able to be laminated on a base. Saito discloses the article is bonded via an adhesive layer on the aluminum foil ([0037]), i.e. the metal layer is on a side that comes into contact with the base, and thus the metal layer is on the base side of the synthetic resin backer layer as presently claimed.
Saito does not disclose that the article is “for laminating on a base having a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded”. However, the recitation in the claims that the decorative sheet is “for laminating on a base having a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Saito discloses a decorative sheet as presently claimed, it is clear that the decorative sheet of Saito would be capable of performing the intended use, i.e. to be laminated on a base having a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thicknesses of the layers, including over values presently claimed, in order to provide a decorative sheet having a desired thickness satisfying equation (I), and thereby arrive at the claimed invention. In light of the overlap between the claimed decorative sheet and that taught by Saito, it would have been obvious to one of ordinary skill in the art to use a decorative that is both taught by Saito and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claims 4 and 16, Saito Fig. 2, shown below, discloses a first thermoplastic resin layer 31 (corresponding to the presently claimed synthetic resin backer layer) and a second thermoplastic resin layer 32 made of transparent resin ([0021]), which form the plurality of layers containing a non-halogen-based thermoplastic resin. Saito further discloses the second thermoplastic resin layer 32 is made from a polyester resin having excellent transparency ([0032]), i.e. one of the plurality of layers containing a non-halogen-based thermoplastic resin is transparent. Saito discloses the thickness of the layer 32 is from 5 to 500 µm ([0033]), which overlaps with that presently claimed. Saito also discloses that the one or more thermoplastic resin layers on the surface of the aluminum foil are composed of two or more layers ([0010)]. 

    PNG
    media_image1.png
    141
    440
    media_image1.png
    Greyscale

With respect to claims 5-6, 8, and 17-18, Saito Fig. 2 discloses an antifouling layer 6 atop the second thermoplastic resin layer 32 (part of the plurality of non-halogen-based thermoplastic resins). The antifouling layer corresponds to the surface-protecting layer presently claimed since it improves stain or contamination resistance ([0038]). Saito discloses the resins used for the antifouling layer 6 include ionizing radiation curable (meth)acrylate resin ([0038]), which makes the antifouling layer 6, i.e. surface-protecting layer, an ionizing radiation curable resin layer. Saito further discloses the thickness of the antifouling layer 6, i.e. surface-protecting layer, is from about 1-20 µm ([0038]), which overlaps with that presently claimed. 

    PNG
    media_image1.png
    141
    440
    media_image1.png
    Greyscale

With respect to claim 12, Saito discloses the thickness of the decorative sheet including the aluminum foil layer is about 50-1000 µm ([0027]), which overlaps with that presently claimed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2001-205733 A, “Saito”) as applied to claim 6 above in view of the evidence provided by Ono et al. (JP 2013-083139 A, “Ono”). It is noted that the disclosures of Saito and Ono are based off machine translations of the references included with the Office action mailed 21 July 2021.
With respect to claim 7, while Saito discloses the antifouling layer 6, i.e. surface-protecting layer, is made from an ionizing radiation curable (meth)acrylate resin ([0038]), there is no disclosure that the ionizing radiation used to cure the (meth)acrylate resin is electron beam radiation. However, as evidenced by Ono, resins with (meth)acrylyol groups are cured by ionizing radiation, which includes electron beam (Ono, page 4, “The ionizing radiation-curable resin…Specifically, as the prepolymer or the monomer…”). Therefore, it would have been obvious to one of ordinary skill in the art to use any ionizing radiation, including electron beam radiation, to cure the (meth)acrylate resin of Saito and thereby arrive at the present invention.
Claims 9, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2001-205733 A, “Saito”) as applied to claims 1 and 5-6 above and further in view of Horio et al. (JP 2017-019274 A, “Horio”). It is noted that the disclosures of Saito and Horio are based off machine translations of the references included with the Office action mailed 21 July 2021.
With respect to claims 9 and 19, Saito does not disclose wherein the surface-protecting layer comprises fine particles having an average particle size greater than the thickness of the surface-protecting layer.
Horio teaches a surface protective layer containing fine particles having a diameter larger than the thickness of the surface protective layer (Horio, page 6, “Surface protective layer preferably contains fine particles…”), i.e. the fine particles have a particle size greater than the thickness of the surface-protecting layer. Horio additionally teaches the fine particles improve the scratch resistance of the surface protective layer (Horio, pages 6-7, “Fine particles A acts as an additive to improve the scratch resistance of the surface protective layer.”).
Saito and Horio are analogous inventions in the field of decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Saito to contain fine particles having a particle size greater than the thickness of the surface-protecting layer as taught by Horio in order to improve the scratch resistance of the surface-protecting layer (Horio, pages 6-7, “Fine particles A acts…layer.”).
With respect to claims 13-14, Saito does not disclose a decorative plate comprising the decorative sheet of claim 1 on a base, wherein the base has a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded.
Horio teaches a decorative sheet suitable for use as a decorative plate by laminating it to a cork sheet (Horio, page 3, “The present invention provides…”). Horio teaches the cork sheet decorative material is not limited so long as it provides good walking feeling when used as a floor material (Horio, page 13, “As the cork sheet, for example…”).
Saito and Horio are analogous inventions in the field of decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Saito to be laminated to a cork sheet as taught by Horio in order to provide a decorated flooring material which provided good walking feeling when used as a floor material (Horio, page 13, “As the cork sheet, for example…”). While there is no explicit disclosure regarding the thermal conductivity of the cork sheet, i.e. cork layer/base, being less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded, given that Saito in view of Horio discloses an identical decorative plate as that presently claimed including an identical base, then it is clear that the cork sheet, i.e. base, of Saito in view of Horio would necessarily inherently have a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2001-205733 A, “Saito”) in view of Horio et al. (JP 2017-019274 A, “Horio”) as applied to claim 9 above, and further in view of Takahashi et al. (WO 2017/164410 A1, “Takahashi”). It is noted that the disclosures of Saito and Horio are based off machine translations of the references included with the Office action mailed 21 July 2021, and that the disclosure of Takahashi is based off US 2019/0016104 A1, which acts as an English language equivalent.
With respect to claim 10, Saito in view of Horio does not disclose wherein the fine particles are in the form of a vesicle formed by a supercritical reverse-phase evaporation method.
Takahashi teaches vesicles in a resin layer ([0053]) which enhance the scratch resistance of a layer ([0054]). Takahashi further teaches the vesicles are made by supercritical reverse-phase evaporation ([0055]).
Saito in view of Horio and Takahashi are analogous inventions in the field of decorative sheets having scratch resistant layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine particles of Saito in view of Horio to be vesicles formed by a supercritical reverse-phase evaporation method as taught by Takahashi in order to enhance the scratch resistance of the surface-protective layer (Takahashi, [0054]).

Response to Arguments
Due to the cancellation of claims 3 and 15, the 35 U.S.C. 103 rejections of claims 3 and 15 are withdrawn.
Due to the amendment to claims 4 and 16, the 35 U.S.C. 112(b) rejections of claims 4 and 16 are withdrawn.
Applicant’s arguments filed 22 August 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues Saito does not disclose the invention of claim 1. Specifically, Applicant argues the thermoplastic resin layer 8 of Saito corresponds to the claimed synthetic resin backer layer, the first thermoplastic resin layer 31 of Saito corresponds to the claimed base sheet, and the second thermoplastic resin layer 32 corresponds to the claimed transparent layer, and the aluminum foil 1 corresponds to the claimed metal layer. Applicant argues Saito does not disclose the presently claimed order of layers, as Saito discloses the article has the structure thermoplastic resin layer 8/metal foil 1/first thermoplastic resin layer 31/second thermoplastic resin layer 32, whereas the present claims require metal foil/synthetic resin backer layer (part of the plurality of non-halogen-based thermoplastic resin layers)/other non-halogen-based thermoplastic resin layers. Applicant further argues Saito does not disclose wherein the decorative sheet comprises a metal layer on a side that comes into contact with the base. The examiner respectfully disagrees.
In response to Applicant’s argument, the thermoplastic resin layer 8 of Saito does not correspond to the presently claimed synthetic resin backer layer. Rather, as set forth in the above rejections, the one or more thermoplastic resin layers includes the presently claimed synthetic resin backer layer. The first thermoplastic resin layer 31 corresponds to the claimed synthetic resin backer layer, the second thermoplastic resin layer 32 corresponds to the transparent non-halogen-based thermoplastic layer. Thus, Saito discloses a decorative sheet having the structure metal foil 1/first thermoplastic resin layer 31/second thermoplastic resin layer 32, which corresponds to the claimed metal layer/synthetic resin backer layer/rest of the plurality of non-halogen-based thermoplastic resin layers. Saito further discloses the decorative sheet is attached to a substrate (corresponding to the claimed base), which is not shown in the figures, and thus the metal layer is on a side that comes into contact with the base, and the metal foil 1 (i.e., metal layer) is on the base side of the first thermoplastic resin layer 31 (i.e., synthetic resin backer layer). The claims do not require the metal layer be in direct contact with the base, and thus Saito in combination with the other references satisfies the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787